DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “wherein in a case where both the phycocyanin (A) and the polycarboxylic acid (B) are added” renders the claim indefinite because it is unclear whether this limitation means that two claimed components A and B are required or optional in the aqueous pigment-material solution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a1) as being anticipated by Kume (JP 54-76867).
Examiner’s Note: a machine translation of the JP document is referenced in the following rejection.
Regarding Claim 3, Kume teaches a method for producing an aqueous pigment-material solution having a hydrogen ion concentration (pH) of 3 or lower, the method comprising a step of dissolving phycocyanin (A) and polycarboxylic acid (B) having one or more hydroxy groups in water, as Kume teaches preparing a blue color and preventing dye separation in acidic foods, acidic beverages, and acidic seasoning, etc., where the acidic food is colored with a phycocyanin dye (Page 1 of machine translation), and teaches the phycocyanin is very soluble in water and has high affinity for other proteins (Page 2 of machine translation). Kume teaches preparing an aqueous solution of blue which has a clear blue color and has transparency and teaches dissolving phycocyanin in water and adding a 10% citric acid solution to adjust the pH to 3.5 or 2.8 (see Examples 1-3). Citric acid is a known polycarboxylic acid, and also indicated in Applicant’s specification (Pages 7-8) as a suitable polycarboxylic acid to use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (JP 54-76867).
Regarding Claims 1, 4 and 7, Kume is taken as cited above in the rejection of Claim 3 and teaches an aqueous pigment-material solution and method of making a blue color and a method of preventing dye separation for use in acidic foods, acidic beverages, and acidic seasoning, etc., where the acidic food is colored with a phycocyanin dye (Page 1 of machine translation), and teaches the phycocyanin is very soluble in water and has high affinity for other proteins (Page 2 of machine translation). Therefore, Kume is also deemed to teach or render obvious a blue-colored beverage comprising the aqueous pigment solution. Kume teaches an aqueous solution and method of preparing the aqueous solution of blue which has a clear blue color and has transparency and teaches dissolving phycocyanin in water and adding a 10% citric acid solution to adjust the pH to 3.5 or 2.8 (see Examples 1-3). Citric acid is a known polycarboxylic acid, and also indicated in Applicant’s specification (Pages 7-8) as a suitable polycarboxylic acid to use.
Kume does not specifically teach the claimed amount of citric acid of 20 mmol to 200 mmol per 1 g of the phycocyanin, and also does not teach the claimed parameters of the aqueous solution of the claimed color value and optical density. However, Kume does teach adding a 10% citric acid solution to adjust the pH to 2.8 in one example, and teaches an aqueous pigment solution comprising both phycocyanin and citric acid, where the aqueous solution has a clear blue color. 
The specific parameters of the color value and optical density are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. However, since Kume does teach adding a 10% citric acid solution to adjust the pH of the aqueous solution to 2.8 in one example, and teaches an aqueous pigment solution comprising both phycocyanin and citric acid, where the aqueous solution has a clear blue color, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claims 1, 4 and 7 are shown by the above reference. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V. It is also noted that, where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of citric acid to be added to the aqueous pigment solution in order to obtain a pH of 3 or lower involves only routine skill in the chemical art. MPEP 2144.05 II.
Claims 2, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (JP 54-76867) in view of Dispersogen NPL (2013).
Regarding Claims 2, 6, 8 and 10, Kume is relied upon as above in the rejection of Claims 1, 3 and 4 and is seen to teach or render obvious a blue colored beverage comprising the aqueous pigment solution
Kume teaches the desirability of preventing dye separation in aqueous pigment solution used in foods and beverages which causes color unevenness and makes the dye unusable (Page 2 of machine translation), but does not specifically teach the use of an anionic surfactant in the aqueous pigment material solution and the amount claimed as in Claim 2. 
Dispersogen NPL teaches of anionic surfactant based dispersing agents for water-based pigment preparations that is suitable for organic pigments and that the general dosing for organic pigments is 4-20% by weight of the organic pigment (Page 1). Dispersogen NPL also teaches the surfactant has a high stability over a wide temperature range (Page 1). Therefore, the use of an anionic surfactant in an aqueous pigment solution comprising a natural and organic pigment would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in order to ensure suitable dispersion of the pigment in an aqueous medium, as is well known in the prior art. While the claimed amount of anionic surfactant per g of phycocyanin is not taught, it is noted that, where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of anionic surfactant to be added to the aqueous pigment solution in order to ensure optimal dispersion and prevention of dye separation involves only routine skill in the chemical art. MPEP 2144.05 II.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (JP 54-76867) in view of Kojima et al. (USPA 2014/0371433). 
Regarding Claims 5 and 9, Kume is relied upon as above in the rejection of Claims 3 and 4 and teaches a method for preparing the aqueous pigment material solution that prevents dye separation, which itself causes color unevenness and causes the dye to be unusable (Page 2 of machine translation). Kume teaches the use of gelatin in the aqueous solution to prevent dye separation and teaches that if a certain amount of gelatin is not used, the effect of preventing precipitation maybe somewhat incomplete due to variations in the quality of gelatin or differences in pH value (Page 3 of machine translation). However, Kume does not specifically teach a step of removing a phycocyanin aggregate without using an anionic surfactant, as claimed. It is understood that the claimed phycocyanin aggregate refers to precipitates of phycocyanin in the aqueous solution.	Kojima teaches preparing phycocyanin dye containing a small amount of impurities and teaches the use of chitosan as a flocculant to remove impurities in combination with active carbon to improve filtration efficiency, and also teaches using membrane filters to filter the phycocyanin dye to remove impurities or decrease the content of low molecular weight dyes to improve a purification degree (Paragraphs 18-22 and 38-41). Therefore, where there were any impurities or phycocyanin impurities/precipitates/aggregates in the aqueous pigment material solution of Kume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have filtered them out, as taught by Kojima in order to prevent any color unevenness, as discussed by Kume, thereby rendering the aqueous pigment material solution unusable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        10/18/2022